DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-20 are under examination.
Claim 21-22 are cancelled.
Claim 1-20 are rejected.
Information Disclosure Statement
The information disclosure statement filed 02/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because U.S Patents Cite No. 1, 2 and 3 are not correct patent numbers and Foreign Patent Document Cite No 3 is not a WO document.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 4 and 20 are objected to because of the following informalities:  
in claim 4, line 2, the recitation of “…liquid egg…” should be “…the liquid egg…” since antecedent basis have been established in claim 1; and 
in claim 20, the recitation of “…a extrudable egg-based matrix…” should be “…the extrudable egg based matrix…” since antecedent basis have been established in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the phrase “…a longest dimension size from 0.6 to 12 cm…” is confusing.  It  is not clear if Applicant is claiming a range or one valve; since the claim recites a range from 0.6 to 12 cm, but also recites a value of “a longest dimension size”. The claim is indefinite. Claim 2-20 are also rejected since the claim is depended upon rejected claim 1. 
In claim 1, line 12-13, the phrase of “…including both egg-based solid inclusions and non-egg based solid food inclusions…” is not clear if the phrase is defining the solid food inclusions, or if the phrase reciting additional inclusions with the solid food inclusion. Additionally, it is not clear what the term “egg-based” and “non-egg based” to encompass to meet the claim.  The metes and bounds of the phrase is not clearly set forth in the claim, hence the claim is indefinite. 
In claim 2, the phrase “…is selected from egg white and egg yolk or a mixture thereof…” is confusing because the limitation cites “egg white and egg yolk” hence it is not clear what Applicant intend “a mixture thereof” to encompass to meet the claim. The claim is indefinite. 
In claim 3, the term “whole egg” is not clear. The claim does not set forth to the metes and bounds as to Applicant intend to encompass “whole egg” to meet the claim. The claim is indefinite. 
In claim 8, is it is not clear what the term “egg-based” to encompass to meet the claim, hence the claim is indefinite.
In claim 9, the recitation “…about 30 wt% to 80 wt% egg based …” is not clear, because it is not clear what Applicant intend “egg based” to is in reference to in the claim. Is the “egg based” in reference to the liquid egg composition, the liquid egg, or egg-based solid food inclusions as recited in claim 1; hence the claim is indefinite. 
In claim 10, the recitation “…about 40 wt% to 60 wt% egg based …” is not clear, because it is not clear what Applicant intend “egg based” to is in reference to in the claim. Is the “egg based” in reference to the liquid egg composition, the liquid egg, or egg-based solid food inclusions as recited in claim 1; hence the claim is indefinite. 
The term “generally of a rectangular prism” and “generally of a cylinder” in claim 12 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “generally spherical shape” in claim 13 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 14, the recitations of “is pumped” (line 1) and “removed” (line 3) are not clear if these are active step(s) in the claimed method, hence the claim is not indefinite. 
Claim 18 recites the limitation "the step of cooking" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Efstathiou et al. (US 2009/0246334 A1) an view of Ball et al. (US 7,833,562).
Regarding claim 1, 2, 3, 4, 7, 15, 16, 17 and 20, Efstathiou et al. (Efstathiou) discloses a method of making a soft frozen liquid egg product (ready-to-cook egg product) (‘334, claim 8-17). Efstathiou discloses providing a blend of liquid egg product (liquid egg composition) (‘334, [0024], [0029]) comprising liquid whole egg, liquid egg white, liquid yolk or any combination thereof (‘334, [0024]). Efstathiou discloses the whole eggs in amount of 75.35 wt.% in the blend of the liquid egg product (liquid egg product), which is in range with the cited range. With respect to the recitation of “optional viscosity ingredients” in claim 1, lines 4-6, the recitation is optional language hence recitation is not considered to limit the instant claim. 
Efstathiou discloses providing and blending (mixing) optional ingredients (‘334, [0030], [0031]) to the blend of liquid egg product (liquid egg composition) (‘334, [0042], Composition 1 and Composition 4). Esfathiou discloses the optional ingredient including diced vegetables, cured meats and cheeses (‘334, [0031]), wherein the diced vegetables, cured meats and cheeses are considered solid food inclusions. While Esfathiou discloses the vegetables, cured meats and cheeses (solid food inclusions) are in a dimension of diced cut, Esfathiou does not explicitly discloses the diced cut in a range from 0.6 to 12 cm. However it would have been obvious to one having ordinary skill in the art at the time of the invention was made to dice cut the vegetables, cured meats and cheeses (solid food inclusions) to the cited range, since such a modification would have involved a mere change in size of the vegetables, cured meats and cheeses (solid food inclusions).  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). Additionally, it would have been obvious to one of ordinary skill in the art to have 100% of the diced vegetables, cured meats and cheeses (solid food inclusions) to have cited dimension for even cooking application. 
Esfathiou discloses the blending (mixing) of the optional ingredient including diced vegetables, cured meats and cheeses (‘334, [0031]) during a freezing temperature of about 16°F to about 31°F, (claim 8, claim 10), which is in range with the cited range. With respect to claim 20, Esfathiou’s teaches freezing temperature from about 15°F to about -25°F (‘334, claim 9) which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Efstathiou discloses the whole eggs in amount of 75.35 wt.% (egg content) in the blend of the liquid egg product (liquid egg product), which is in range with the cited range. Efstathiou discloses the optional ingredients in an amount as cited. However, Ball et al. (Ball) discloses a method of making egg product with particulates (solid food inclusions) (‘562, Fig. 1, col. 3, ln. 46-58). Ball teaches amount of with particulates (solid food inclusions) in a up to 50% of the egg product (‘562, col. 3, ln. 59-65), which overlaps the cited range. Efstathiou and Ball are of the same field of endeavor of making egg product with ingredients. It would have been obvious to one of ordinary skill in the art to use Ball’s amount of particulates (solid food inclusions) in Efstathiou’s method to provide a desired amount of ingredient including diced vegetables, cured meats and cheeses to provide a desired final food profile preference to a consumer, absent a clear and convincing argument or evidence to the contrary. 
Modified Esfathiou’s mixing step with similar ingredients and ranges would expect to provide an extrudable egg-based matrix, comprising the blend of liquid egg product (liquid egg composition) (‘334, [0024], [0029]) and the optional ingredient including diced vegetables, cured meats and cheeses (‘334, [0031]). Modified Esfathiou teaches the soft frozen liquid egg product is dispensed from a soft-serve ice cream machine in a frozen state, wherein dispensing step from the machine is considered to meet the limitation of forming the extrudable egg-based matrix in the frozen state, wherein the frozen state (self-supporting) is a shape. With respect to the limitation of “… to provide a shaped, ready-to-cook or ready-to-eat egg product that is self-supporting for at least two minutes at an ambient temperature of 40°F…”, is considered a functional limitations of a product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 5, modified Esfathiou discloses the optional ingredients including starches (‘334, [0030]).  
Regarding claim 6 and 8, modified Esfathiou discloses the optional ingredients including flavor, egg and finished baked goods, which is expected to contain cooked eggs. 
Regarding claim 9, modified Efstathiou discloses the whole eggs in amount of 75.35 wt.% (egg content) in the blend of the liquid egg product (liquid egg product), which is in range with the cited range. 
Regarding claim 10, modified Efstathiou discloses the whole eggs in amount of 52.85 wt.% (egg content) in the blend of the liquid egg product (liquid egg product), which is in range with the cited range. 
Regarding claim 11, 12, 13, 14, 18 and 19, modified Esfathiou teaches the soft frozen liquid egg product is dispensed from a soft-serve ice cream machine in a frozen state into a heating element, a pan or griddle (forming plate) or oven to cook (‘334, [0034], [0047]), as an omelet; wherein omelet are known to be in a shape of frozen puck (patty) (‘334, [0049], cylinder or generally spherical shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792